Citation Nr: 9900269	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from February 1966 to December 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 1997 rating decision of the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection and a 30 
percent rating for the veterans PTSD.  In October 1997 the 
veteran testified at a personal hearing at the RO.  In March 
1998 the RO granted a 70 percent rating for the veterans 
PTSD.  He has continued his appeal. 

The Board also notes that in the November 1998 informal 
hearing presentation, the veterans representative appears to 
be making a claim for a total disability rating for 
compensation based on individual unemployability, pursuant to 
38 C.F.R. § 4.16.  This matter has not been adjudicated by 
the RO and is therefore referred to the RO for appropriate 
action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his PTSD is more severely disabling 
than the current rating indicates.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on a review of the relevant evidence, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for a rating in excess of 70 percent for 
PTSD.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO. 

2.  The veterans PTSD is manifested by impairment in the 
ability to establish and maintain effect relationships, and 
to obtain or retain employment, but he is not virtually 
isolated from the community, does not have totally 
incapacitating psychoneurotic symptoms, and is not 
demonstrably unable to obtain and retain employment due to 
PTSD; occupational and social impairment with deficiencies in 
most areas is shown, but the evidence does not demonstrate 
total occupational and social impairment.


CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Code 9411 
(1998); 38 C.F.R. § 4.132, Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for increased compensation benefits is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that when a veteran claims that a service 
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that all evidence necessary for an 
equitable disposition of the veterans appeal has been 
associated with the claims folder and that the duty to assist 
is met.  




Factual Background

The veteran served in Vietnam from December 1967 to December 
1968.  There is nothing in his service records confirming 
that he engaged in combat.  His military occupational 
specialty was mechanic.  He has reported verifiable stressors 
in service (e.g., bunkermate hit in the head by rifle fire, 
and being in a base camp that was overrun); however, service 
connection for PTSD was granted without verification of the 
stressors.  Service connection has been denied for 
schizophrenia which has been diagnosed since, at least, 1975.  

VA medical center (VAMC) treatment records dated from January 
1995 to December 1997 showed that the veteran regularly 
attended therapy in the Mentally Ill Chemical Abusers program 
(MICA).  He was treated with therapy and medication for a 
nervous disorder, paranoid schizophrenia, and most recently 
PTSD.  In September 1996 he reported sleeping well and eating 
okay and indicated he had a job with Macys Department Store 
as a salesman.  A psychiatry noted showed that he had no 
increased psychotic or affective symptoms and denied suicidal 
or homicidal ideation.  In December 1996 he indicated he had 
another job in telecommunications.  Two weeks later he 
reported problems in his marriage and that he was so unable 
to concentrate at this job that he had quit.  He was in 
control of himself and able to handle his own affairs.  In 
January 1997 he reported feeling well and felt good about his 
marriage.  His sleep was good and his appetite was normal.  
His affect was bright and his thoughts were clear and 
organized.  He was employed with the CWT program in April 
1997 and in June 1997 he sought more hours.  In September 
1997 he was reported to be stable, but still somewhat 
anxious.  He indicated that at the end of the CWT program he 
wanted to go back to school.  In an October 1997 psychiatry 
report, it was noted that the veteran was trying to start 
classes and was looking for permanent employment.  There was 
almost no evidence of psychotic symptoms, but he had mild 
paranoid jealousy of his wife.  He had a bright affect, no 
auditory hallucinations, and none of the anxiety he had had 
when under even mild stress.  He was not suicidal or 
homicidal.  An October 1997 counseling record indicated that 
the veteran wanted to participate in a vocational 
rehabilitation program.  It was noted that he had been in the 
MICA program for seven years and had been in several 
employment positions in a work rehabilitation program at that 
facility.  He was reported to be an earnest and diligent 
worker and had tried many jobs, but was limited by his 
response to stress, which resulted in greater or lesser 
schizophrenic symptoms.  It was noted that he would benefit 
by participating part-time in an educational or work 
rehabilitation program and continuing part-time with MICA.  
Schizophrenia, paranoid type was diagnosed and his prognosis 
was limited by his history only.  

On VA examination in March 1997 the examiner noted there were 
no medical records for review.  The veteran reported that he 
served in Vietnam for one year in combat during the Tet 
Offensive.  He indicated he was assigned to the 101st 
Airborne Infantry support and was in combat and participated 
in firefights.  He claimed he witnessed casualties and was 
exposed to incoming rockets, mortars, small arms, and 
automatic weapons.  He claimed that when he returned home he 
was accused of killing babies and became agitated and 
tearful.  He isolated himself at home and experienced 
depression, guilt, and fear.  In 1975 he was hospitalized 
after having a major breakdown, with delusions and auditory 
hallucinations.  He was hospitalized nine times for a nervous 
disorder, and most recently in 1994.  He worked from 1975 to 
1986 at Yale University as a computer operator.  In 1986 he 
was laid off and since then had worked nine separate jobs, 
none lasting more than one year.  He had been unable to 
handle stress and responsibility and his mind would race, 
causing thoughts of suicide and hearing voices.  He believed 
people were against him.  He had daydreams and thought he was 
still in Vietnam.  He became disoriented and had trouble 
concentrating.  He reported that his last job ended in 
January 1997 when he was a salesman at Macys.  He reported 
anxiety, tension, irritability, lapse of concentration, 
attacks of panic, and feelings of disorientation.  He had 
spontaneous and intrusive memories of Vietnam.  He thought he 
was being watched and followed.  He was persistently watchful 
and alert for danger.  His sleep was interrupted by combat 
nightmares and he would wake up agitated.  He was only social 
with his family.  He resisted new relationships and avoided 
crowds and public places.  He startled severely to unexpected 
sharp sounds.  He attended church with his wife, but was 
involved in no other community activities.  Examination 
revealed he was alert and oriented times three, and had 
normal speech and communication.  He had a conventional 
appearance and no unusual mannerisms or behavior.  He 
appeared to be distressed and anxious when referring to 
Vietnam combat.  His affect was restricted and his mood was 
depressed and at times tearful.  Paranoid persecutory 
ideation was expressed.  His memory was intact, his 
concentration was impaired, and he had poor insight.  He had 
no cognitive deficits.  His judgment was compromised under 
stress and he became agitated with minor provocation.  PTSD 
and depressive disorder with paranoid psychosis, secondary to 
PTSD, was diagnosed.  His Global Assessment of Functioning 
(GAF) was 40.  

The veteran testified at a personal hearing at the RO in 
October 1997 that he went for treatment at the East Orange 
VAMC five times per week and was in a program called MICA, 
Mentally Ill Chemical Abuser program, since 1991.  He 
attended both individual and group therapy during the week, 
and on Sundays he could occasionally speak to his individual 
therapist.  He also did work therapy.  He was a receptionist 
in the Medical Administration Service and worked 30 hours per 
week and was paid minimum wage.  He reported that the program 
was going fine, but he would sometimes get so overwhelmed 
or stressed and once or twice a week would have to ask to go 
home.  He indicated that when he had the anxiety and stress 
problems he would isolate himself by going into the basement 
where he had a bedroom.  He felt vulnerable and thought 
people are staring at him and talking about him.  If he had 
racing thoughts, bad feelings, and anger, he felt better if 
he slept awhile.  He took several medications for PTSD and 
indicated that the medications combined with therapy helped 
him keep stable.  He was married and had four adult children, 
and claimed he got along with all of them, except his 
stepson, with whom he sometimes had conflicts.  He said his 
wife complained that he sometimes seemed like he was in his 
own world.  His wife went to a support group for people who 
had relatives with PTSD and was able to understand him.  He 
went to church and knew people from the church. He also had a 
close personal friend, who was a veteran, whom he 
communicated with by phone or letter.  As to his social life, 
he indicated he had acquaintances.  He voluntarily left 
the job at Macys in January or February 1997 because he was 
starting to show a pattern of staying out and it was too 
stressful for him.  He had nightmares about Vietnam.  As soon 
as it seemed like he would be killed, he would wake up 
perspiring and one night he even kicked his wife.  He claimed 
he was in a battle in Vietnam called Operation Geronimo.  
His MOS was mechanic and he was reportedly in a base camp 
that was overrun.  He claimed he was in direct support, 
bringing ammunition and supplies to fire bases and there were 
times when they were under enemy fire.  He indicated that the 
first time he was told he had PTSD was in March 1997 and that 
prior to that he was always treated for paranoid 
schizophrenia.  He indicated that when he had nightmares it 
would take maybe an hour to two before he went back to sleep, 
sometimes longer.  He had not had nightmares in the two weeks 
prior because he felt like some stress had been relieved from 
him.  He would get short-tempered with his wife, especially 
if she was nagging him.  He reported that his anxiety attacks 
used to last a long time, but recently only lasted an hour or 
two.  He was social and cordial with his fellow employees and 
felt as if they liked him and they understood he had a 
problem.  He sometimes got angry with his supervisor.  

On VA examination in February 1998 the veteran reported that 
he had not worked a regular paying job since February 1997 
when he was employed as a telemarketer.  He indicated he 
participated in the Comprehensive Work Therapy Program (CWT) 
at the East Orange VAMC.  He reported that his social 
relationships were severely impaired by sensations of 
anxiety, irritability, anger, suspicion of others, and 
hostility.  He had lapses of concentration, ideas of 
persecution, and feelings of depression.  He had impaired 
sleep, night sweats, and recurrent combat nightmares two to 
three times per week.  He awoke in a confused and agitated 
state.  During waking hours he had spontaneous and intrusive 
memories of Vietnam, but his flashbacks were controlled by 
his current medication regimen.  He had sensations of being 
followed by enemies and was constantly alert for danger and 
attack.  He denied hallucinations but continued to startle 
excessively with unexpected sharp sounds.  He was very 
uncomfortable in crowded public places.  Examination revealed 
that he was alert and oriented times three.  He had a 
conventional appearance and no unusual mannerisms or 
behavior.  He had normal speech and communication and an 
appropriate affect.  There did not appear to be excessive 
anxiety, and his mood was depressed.  There was no 
disturbance of mental stream, thought, or perception.  He 
referred to feelings of being followed and watched with 
anxiety.  He denied any suicidal or homicidal ideation.  
Memory and concentration were intact and there were no 
cognitive defects.  His insight was poor.  PTSD was 
diagnosed.  The examiner noted that the PTSD was manifested 
by interrupted sleep, night sweats, recurrent combat 
nightmares, intrusive memories of combat in Vietnam, 
excessive startle reactions, and hyperalertness for danger in 
crowded conditions.  A major depressive disorder with 
psychosis was considered to be secondary to PTSD, manifested 
by episodes of depression, social withdrawal, low self-
esteem, suicidal thoughts and attempts.  It was noted that he 
last attempted to harm himself in 1988.  His Global 
Assessment of Functioning (GAF) was 50.  He had paranoid 
ideation, social withdrawal, and vocational impairment.  It 
was noted that he had not worked since 1997 due to anxiety, 
depression and low self-esteem.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. In determining the current level of impairment, the 
disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
Pursuant to the holding of the United States Court of 
Veterans Appeals (Court) in Karnas v. Derwinski, 1 Vet.App. 
308 (1991), where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  

The veterans service-connected PTSD is currently evaluated 
as 70 percent disabling under Diagnostic Code 9411, 38 C.F.R. 
§ 4.130 (1998).  The Board notes that the RO has considered 
both the old and new diagnostic criteria.  Under the old 
diagnostic criteria for rating psychiatric disorders, in 
effect prior to November 7, 1996, a 70 percent rating will be 
assigned when the ability to establish and maintain effective 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or where the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In Johnson v. 
Brown, 7 Vet.App. 95 (1994), the Court held that each of the 
criteria for a 100 percent rating is a separate and 
independent basis for an award of a total disability rating 
under code 9400 et seq.  

Under the new rating criteria, effective November 7, 1996, a 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Codes 9400-9434.  

Following a review of the evidence of record, the Board finds 
that the veteran does not warrant a rating in excess of 70 
percent rating under either the old or the new criteria, as 
outlined above.  On VA examination in February 1998 his 
social relationships were noted to be severely impaired by 
sensations of anxiety, irritability, anger, suspicion of 
others, and hostility.  He complained of lapses of 
concentration, ideas of persecution, and feelings of 
depression.  He also complained of impaired sleep, night 
sweats, recurrent combat nightmares two to three times per 
week, and that he awoke in a confused and agitated state.  He 
related that during waking hours he had spontaneous and 
intrusive memories of Vietnam, but his flashbacks were 
controlled by his current medication regimen.  He also 
indicated he had sensations of being followed by enemies and 
was constantly alert for danger and attack.  He denied 
hallucinations, but continued to startle excessively with 
unexpected sharp sounds.  He was very uncomfortable in 
crowded public places.  At his personal hearing, he testified 
that when he had anxiety and stress problems he would request 
permission to leave work and isolate himself.  

Nevertheless, the evidence does not show that he meets the 
criteria for a 100 percent rating under either the old or the 
new rating criteria.  Under the old criteria, it is not shown 
that the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  The record reflects that he is married, 
has children, and gets along with his family.  He is involved 
with the church, has acquaintances, and keeps in touch with a 
close friend who is also a veteran.  He does not have totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, nor does he have disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  On VA examination in February 1998 he was 
found to be alert and fully oriented.  He had no unusual 
mannerisms or behaviors and had normal speech and 
communication.  Although his mood was depressed, he had an 
appropriate affect.  There was no disturbance of mental 
stream, thought, or perception.  He denied suicidal or 
homicidal ideation.  His memory was intact and he had no 
cognitive deficits.  Moreover, it is not demonstrably shown 
that he is unable to obtain or retain employment due to PTSD.  
Although the VA examiner noted there was vocational 
impairment, and he had not worked since 1997 due to anxiety, 
depression and low self-esteem, there is no indication that 
he could not work.  There is evidence that as recently as in 
October 1997 he sought to participate in a vocational 
rehabilitation program, was trying to start classes, and was 
looking for permanent employment.  Moreover, he was employed 
in a comprehensive work therapy (CWT) program and was found 
to be an earnest and diligent worker.  Hence, the Board finds 
that the veteran does not exhibit symptoms of any of the 
criteria for a 100 percent rating under the old Code 9411 
criteria.  

Likewise, under the new diagnostic criteria, total social and 
industrial impairment is not shown.  The veteran participates 
in a CWT program (a work-type setting).  Gross impairment in 
thought processes or communications, persistent delusions or 
hallucinations are not shown.  On VA examination in February 
1998, objective findings included that there were no 
disturbances of mental stream, thought or perception.  Speech 
and communication were normal.  There is no evidence of 
grossly inappropriate behavior; on examination no unusual 
mannerisms or behaviors were noted.  There is no indication 
that the veteran poses a persistent danger of harm to himself 
or others.  By history, he apparently sought to harm himself 
more than 10 years ago.  There is no evidence that he cannot 
perform tasks of daily living, including personal hygiene; on 
examination in February 1998, his appearance was 
conventional.  Furthermore, the examination found no 
disorientation of time or place and no memory loss.  In 
short, the veteran does not objectively exhibit symptoms of 
any of the criteria for a 100 percent rating under the new 
Code 9411 criteria.  Hence, the overwhelming preponderance of 
the evidence is against his claim.  


ORDER

A schedular rating in excess of 70 percent for PTSD is 
denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
